Citation Nr: 0009237	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-00 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1948 to June 
1952 and from January 1964 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).  The Board observes that the recent VA 
audiological examinations have documented the presence of 
tinnitus.  The Board finds that this diagnosis represents an 
inferred claim for entitlement to service connection for 
tinnitus.  Therefore, this claim is referred to the RO for 
all appropriate development and the issuance of a rating 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is competent medical evidence linking the veteran's 
anxiety disorder with his period of active service.

3.  The veteran has Level I bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Anxiety disorder was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1999).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.84a, Diagnostic Code 
6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

As a preliminary matter, the Board finds that the veteran has 
presented a claim that is plausible, and therefore, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Specifically, a well-grounded service connection 
claim for PTSD has been submitted when there is medical 
evidence of a current PTSD disability, lay evidence of an in-
service stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet.App. 128, 137 (1997).  The Board also is satisfied that 
the RO has obtained all evidence necessary for an equitable 
disposition of the veteran's appeal, and that all relevant 
facts have been fully developed.

The veteran has claimed entitlement to service connection for 
PTSD as being caused by his active service in Korea.  Service 
connection may be granted for disability due to injury or 
disease incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 1991).  Service connection for PTSD 
requires (1) medical evidence establishing a clear diagnosis 
of the condition, (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.

As to the requirement that there be medical evidence 
establishing a clear diagnosis of PTSD, the Board finds that 
the evidence of record does not contain a diagnosis of PTSD.  
In fact, the medical evidence has consistently related that 
the veteran does not meet all of the diagnostic criteria for 
PTSD.  VA clinical records from 1996 through 1998 show that 
the veteran largely complained of sleeplessness, nightmares, 
and intrusive thoughts during mental health counseling 
sessions.  The impression most often rendered was rule out 
PTSD.

During a psychological evaluation in June 1996, it was 
determined that the veteran suffered from some PTSD symptoms 
but that these symptoms had not affected his ability to work 
or to relate to others.  Psychological testing scores did not 
support a diagnosis of PTSD.  During a VA examination in 
October 1996, the examiner diagnosed the veteran with 
insomnia and stated that, although he exhibited several 
symptoms of PTSD, he did not meet the full criteria for the 
disorder.

During a VA examination in July 1999, the veteran reported 
that he continued to work full-time without difficulty and 
that he had no social impairment.  His complaints included 
nightmares once or twice a month, some sleeplessness, and a 
prominent startle response.  The symptoms were of minimal to 
moderate severity, but had been present since the Korean War.  
The examiner found that the veteran did not meet the 
diagnostic criteria for PTSD.  The veteran was diagnosed with 
anxiety disorder and assigned a Global Assessment of 
Functioning (GAF) score of 70.  The examiner opined that the 
veteran's symptoms were related to his Korean War experience.  
The examiner further commented that the veteran functioned 
well, has meaningful interpersonal relationships, and had 
mild symptomatology.

In consideration of the aforementioned evidence, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for PTSD due to the lack of a 
medical diagnosis.  Nevertheless, the Board finds that the 
evidence supports a grant of service connection for anxiety 
disorder.  The most recent VA examiner diagnosed the veteran 
with anxiety disorder and related it to the veteran's period 
of active service.  The record contains no evidence to refute 
this finding.  Further, the veteran has reported consistent 
symptomatology to all medical professionals.  Accordingly, 
the benefit sought on appeal must be granted.


II. Increased Rating

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  Once a veteran has presented 
a well-grounded claim, the VA has a duty to assist him in 
developing facts that are pertinent to the claim.  See 38 
U.S.C.A. § 5107(a) (West 1991).

The record shows that the RO granted service connection for 
bilateral hearing loss in a February 1997 rating decision and 
assigned a noncompensable evaluation effective from December 
1995.  The veteran filed a Notice of Disagreement to this 
initial February 1997 rating decision.  Therefore, the 
veteran's claim is an original claim placed in appellate 
status by a Notice of Disagreement taking exception with the 
initial rating award and must be deemed well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the VA has the duty to assist the veteran in the 
development of facts pertinent to his claim.  The Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present for initial disability 
evaluations.  Fenderson, 12 Vet. App. at 126-127.

The veteran's bilateral hearing loss has been assigned a 
noncompensable schedular evaluation pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Code 6100 (1999).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 cycles per second.  The 
revised rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85 (1999).  
The degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using the tables contained in 38 
C.F.R. § 4.87, Diagnostic Code 6100 (1999).

During a VA examination in October 1996, the average puretone 
threshold level was recorded as 55 for the right ear and 53 
for the left ear.  Speech recognition ability was 96 percent 
for both ears.  The impression was bilateral sensorineural 
hearing loss ranging from normal to profound.  A VA 
examination in August 1999 recorded the average puretone 
threshold level as 55 for the right ear and as 54 for the 
left ear.  Speech recognition ability was 94 percent for both 
ears.  The veteran was diagnosed with bilateral hearing loss 
and tinnitus.

Applying the criteria found in 38 C.F.R.§ 4.85 at Table VI to 
the veteran's VA examination results yields a numerical 
designation of I for both ears (between 50 and 57 average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  Level I hearing produces a 
disability percentage evaluation of zero percent under 
Diagnostic Code 6100.  Accordingly, the Board concludes that 
the evidence does not support a compensable evaluation for 
bilateral hearing loss.  The Board recognizes that the rating 
schedule is designed to accommodate changes in condition, and 
that the veteran may be awarded an increased evaluation in 
the future should his disability picture change.  See 38 
C.F.R. § 4.1 (1999).  At present, however, the Board finds 
that an increased evaluation is not warranted and the benefit 
sought on appeal must be denied.


ORDER

Service connection for anxiety disorder is granted.

A compensable evaluation for bilateral hearing loss is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

